EXHIBIT 10.4



[CCA INDUSTRIES, INC. LETTERHEAD]
September 5, 2014


Dear Ira:
This Letter Agreement sets forth the terms and conditions of your decision to
voluntarily end your consulting arrangement pursuant to your Amended and
Restated Employment Agreement with CCA Industries, Inc., dated as of December 1,
1993, as amended by the (i) Amendment to the Amended and Restated Employment
Agreement dated December 1, 1993, dated as of December 31, 1998, (ii) Amended
and Restated Employment Agreement dated as of June 1, 2001, and (iii) Amended
and Restated Employment Agreement, dated as of October 16, 2002 (collectively,
the “Employment Agreement”), as well as voluntarily end any relationship you
have had with any of CCA Industries, Inc.’s affiliates or subsidiaries
(collectively, the “Company”), and the parties’ agreement on matters relating to
the end of your consulting arrangement and any relationship with the Company,
and terminate the Employment Agreement and your Change of Control Agreement with
the Company dated as of March 15, 2011 (the “Change of Control Agreement”), in
each case, except as otherwise provided herein.
Your consulting arrangement with the Company shall cease, and the Employment
Agreement and the Change of Control Agreement shall terminate, effective as of
the closing of that certain Stock Purchase Agreement by and between you and
Capital Preservation Holdings, LLC, a Delaware limited liability company
(“Buyer”), dated September 5, 2014 (the “Stock Purchase Agreement”), pursuant to
which you have agreed to sell all of your shares of Class A Common Stock of the
Company and 100,000 shares of Common Stock of the Company to Buyer (such closing
date, the “Separation Date”).
1.General Terms of Voluntary Cessation of Relationship with the Company.
(a)    Effective on the Separation Date, your consulting arrangement with the
Company and any other relationship you have had with the Company shall cease,
and, except as otherwise provided herein, the Employment Agreement and the
Change of Control Agreement shall terminate, and you shall not be eligible for
any other fees, payments, compensation, wages or benefits except as set forth
herein.
(b)    You will be paid the gross amount of $390,037, payable over fifteen (15)
months after the Separation Date in equal monthly installments not later than
the the third day of each month (or, if such third day is a Saturday, a Sunday
or a day on which banks are authorized or required to be closed by law in the
State of New Jersey, the preceding business day) commencing




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 2

on October 3, 2014 and ending on January 3, 2016, which amount represents all
amounts due and owing to you for all services provided by you to the Company,
including pursuant to the Employment Agreement, up to and including the
Separation Date.
(c)    You will be reimbursed for any eligible expenses that have not yet been
reimbursed pursuant to Section 5 of the Employment Agreement, upon presentation
of appropriate receipts, in accordance with the Company’s practices.
(d)    Until December 31, 2015, the Company will continue to permit you to use
the Company car which you were entitled to use immediately prior to the
Separation Date and, during such time, the Company will continue to pay all
lease payments associated with such car.
(e)    Until December 31, 2016, the Company will continue to pay directly to
ReliaStar Life Insurance Company all of the premium payments associated with
your existing life insurance policies (Policy Nos. SC2324001M and SC2415261M).
(f)    Effective as of the Separation Date you shall not be eligible for any
other payments, fees, compensation or benefits of any kind from the Company.
(g)    You remain obligated to continue to comply with the post-consultancy
covenants contained in the Employment Agreement, including, without limitation,
those set forth in Section 9 of the Employment Agreement, which shall remain in
full force and effect.
(h)    You remain obligated to continue to comply with the post-consultancy
covenants contained in the Change of Control Agreement, including, without
limitation, those set forth in Section 4 of the Change of Control Agreement,
which shall remain in full force and effect.
2.    Separation Payment; Release by the Company. Provided that you execute this
Letter Agreement and comply with your obligations hereunder, and in
consideration for the General Release set forth in Paragraph 3 below, the
Company shall provide you with the following:
(a)    Separation Payment. The Company shall pay you the following
(collectively, the “Separation Payment”):
(i)    a lump sum payment equal to $500,000, payable on the Separation Date; and
(ii)    a lump sum payment equal to $100,000, payable on or before October 1,
2015.
(b)    Release by the Company. The Company and each of its divisions,
affiliates, subsidiaries, parents, predecessors, successors and assigns hereby
unconditionally, irrevocably and for all purposes releases and forever
discharges you from any and all rights, claims and causes of




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 3

action, suits, liabilities, obligations, debts, dues, sums of money, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, judgments, executions, claims and demands, in law or equity,
known or unknown, that the Company has, had or may have against you from the
beginning of time through the date of this Agreement (“Company Claims”), except
for (a) any Company Claims relating to fraud, embezzlement, theft or criminal
misconduct, (b) any Company Claims to interpret or to determine the scope,
meaning, enforceability or effect of this Letter Agreement, (c) any Company
Claims relating to a breach or violation of the terms or provisions of this
Letter Agreement, (d) any Company Claims that arise after you have signed this
Letter Agreement and (e) any breach of your fiduciary duties to the Company or
its stockholders.
(c)    Consideration and Value. The parties acknowledge that the monies and
benefits set forth in Sections 2(a) and 2(b) represent amounts and terms in
addition to anything of value to which you are otherwise entitled and represent
good, valuable, and sufficient consideration for the mutual promises and duties
set forth in this Letter Agreement.
3.    Acknowledgment of Independent Contractor Status; General Release by You.
By signing this Letter Agreement, you hereby agree and confirm that your status
with the Company since January 1, 2011 has been that of an independent
contractor, not an employee. Notwithstanding your status as an independent
contractor, you hereby provide the following comprehensive General Release:
(a)    In consideration of the Separation Payment and other benefits set forth
herein in Paragraph 2, to which you agree you would not be entitled without
executing this Letter Agreement, you release and forever discharge, to the
maximum extent permitted by law, the Company and each of the other “Company
Released Parties” as defined below, from any and all claims, causes of action,
complaints, lawsuits or liabilities of any kind (collectively “Claims”) as
described below which you, your heirs, agents, administrators or executors have
or may have against the Company or any of the other Company Released Parties.
(b)    By agreeing to this General Release, you are waiving any and all Claims
that can be waived, to the maximum extent permitted by law, which you have or
may have against the Company or any of the other Company Released Parties
arising out of or relating to any conduct, matter, event or omission existing or
occurring before you sign this Agreement, and any monetary or other personal
relief for such Claims, including but not limited to the following: any Claims
having anything to do with your provision of independent contractor/consulting
services to the Company; any Claims having anything to do with your voluntary
cessation of your consulting arrangement, including pursuant to the Employment
Agreement and the Change of Control Agreement; any Claims related in any way to
any other relationship you have had with the Company and the cessation of that
arrangement; any Claims for unpaid or withheld fees, payments, wages, severance,
benefits, incentive compensation, bonuses, commissions, stock, stock options
and/or




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 4

other compensation or payments of any kind; any Claims related to or arising
under the Employment Agreement, including any Claims that the Company improperly
ended the Employment Agreement and/or any Claims that your rights under the
Employment Agreement or the Change of Control Agreement were violated; any
Claims for reimbursement of expenses of any kind; any Claims for attorneys’ fees
or costs; any Claims under the Employee Retirement Income Security Act
(“ERISA”); any Claims of discrimination and/or harassment based on age, sex,
pregnancy, race, religion, color, creed, disability, handicap, failure to
accommodate, citizenship, marital status, national origin, ancestry, sexual
orientation, gender identity, genetic information or any other factor protected
by Federal, State or Local law as enacted or amended (such as the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the
Americans with Disabilities Act, the Equal Pay Act, the Genetic Information
Non-Discrimination Act, the New Jersey Law Against Discrimination) and any
Claims for retaliation under any of the foregoing laws; any Claims regarding
leaves of absence including, but not limited to, any Claims under the Family and
Medical Leave Act; any Claims for violation of public policy; any whistleblower
or retaliation Claims any whistleblower or retaliation Claims including but not
limited to any Claims under the New Jersey Conscientious Employee Protection
Act, N.J. Stat. Ann. § 34:19-3, et seq., including but not limited to claims for
alleged “retaliatory action” pursuant to N.J. Stat. Ann. § 34:19-2e, or
violations of N.J. Stat. Ann. § 34:19-3a or c; any Claims for emotional distress
or pain and suffering; and/or any other statutory, regulatory, common law or
other Claims of any kind, including, but not limited to, Claims for breach of
contract, libel, slander, fraud, wrongful discharge, promissory estoppel,
equitable estoppel, invasion of privacy and misrepresentation.
(c)    The term “Company Released Parties” includes: the Company and any parent,
subsidiary, related or affiliated companies of the Company, and each of their
past and present employees, officers, directors, attorneys, owners, partners,
insurers, funds, benefit plan fiduciaries and agents, and all of their
respective successors and assigns.
(d)    It is important that you understand that this General Release includes
all Claims known or unknown by you, those that you may have already asserted or
raised as well as those that you have never asserted or raised.
(e)    Non-Released Claims. Notwithstanding the foregoing, nothing in this
Paragraph 3(e) shall: (i) affect any rights you have to indemnification or
Directors and Officers liability insurance (or similar coverage or policy)
covering you during your consultancy with the Company, (ii) affect any rights
you have with respect to any Claims that arise after you have signed this
Agreement, or (iii) prohibit you from enforcing this Letter Agreement or making
any Claim to interpret or to determine the scope, meaning, enforceability or
effect of this Agreement.  The release set forth in this Paragraph 3(e) is
subject to your Retained Rights set forth in Paragraph 4.




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 5

4.    Retained Rights. Nothing in this Agreement is intended to nor shall be
interpreted: (a) to restrict or otherwise interfere with your obligation to
testify truthfully in any forum; or (b) to restrict or otherwise interfere with
your right and/or obligation to contact, cooperate with or provide information
to any government agency or commission. However, the release in Paragraph 3 does
prevent you, to the maximum extent permitted by law, from obtaining any monetary
or other personal relief for any of the claims you have released in Paragraph 3
with regard to any charge you may file or which may be filed on your behalf.
5.    Restrictive Covenants. As set forth above, regardless of whether you
execute this Letter Agreement, you remain obligated to comply with the
post-consultancy covenants contained in (a) the Employment Agreement, including,
without limitation, those set forth in Section 9 thereof, and (b) the Change of
Control Agreement, including, without limitation, those set forth in Section 4
thereof. You acknowledge and agree that (i) Section 9 of the Employment
Agreement survives the cessation of your consulting arrangement with the
Company, shall remain in full force and effect and is not modified by this
Letter Agreement and (ii) Section 4 of the Change of Control Agreement survives
the cessation of your consulting arrangement with the Company, shall remain in
full force and effect and is not modified by this Letter Agreement. The parties
hereto also each acknowledge and agree that your continued adherence to such
covenants is a material inducement to the Company to provide you with the
Separation Payment and benefits set forth in Paragraph 2 hereof.
6.    Return of Company Property. You agree, to the extent you have not done so
already, to return to the Company’s Chief Executive Officer, immediately, all
property of the Company Released Parties in your possession, custody, or
control, including, but not limited to, all originals and copies of documents
and other materials containing or derived from any confidential information,
credit cards, keys, telephone cards, car service cards and vouchers, computer
software or hardware paid for by the Company Released Parties, identification
cards, records, contact lists (excluding your personal contacts), and client
lists and copies thereof, correspondence and copies of correspondence and other
books or manuals issued by the Company Released Parties. After giving effect to
such return, you represent and warrant that you have returned all property of
the Company Released Parties.
7.    Confidentiality of Letter Agreement. You agree that the terms and
conditions of this Letter Agreement are confidential and that you will not
disclose the terms and conditions of this Letter Agreement to any third parties,
provided that you may disclose the terms and conditions of this Letter Agreement
(a) to your spouse, immediate family members, attorney, or accountant, if you
instruct such persons not to disclose the terms and conditions of this Letter
Agreement to any third party, and provided that if any person to whom you
disclose information pursuant to this Paragraph 7 discloses, in whole or in
part, such information, you shall be deemed to have breached this Letter
Agreement, (b) as required by law, including any disclosure obligations under
the Securities Exchange Act of 1934, as amended, (c) as may be necessary to
enforce this Letter




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 6

Agreement or to comply with its terms, or (d) in connection with any of your
Retained Rights as set forth in Paragraph 4. Notwithstanding the foregoing, you
may disclose your continuing obligations under this Letter Agreement to
potential and/or future employers. The Company agrees that it will not disclose
the terms and conditions of this Letter Agreement to any persons or entities
outside of the Company except as necessary to carry out the business of the
Company, as required by law, judicial or regulatory process or as may be
necessary to enforce this Letter Agreement or to comply with its terms.
8.    Remedy for Breach. You and the Company each acknowledge that the
provisions of Paragraphs 4, 5, 6, 7 and 9 of this Letter Agreement (as
applicable) are reasonable and necessary for the protection of the parties
hereto. The parties hereto further acknowledge that the each of the Company or
you may be irreparably harmed if such covenants are not specifically enforced.
Accordingly, the parties hereto each agree that, in addition to any other relief
to which you or the Company may be entitled, including claims for damages, you
or the Company (as applicable) shall be entitled to obtain injunctive relief
(without the requirement of any bond) from a court of competent jurisdiction for
the purpose of restraining the other party from an actual or threatened breach
of such covenants.
9.    Non-Admission; Inadmissibility; Non-disparagement. This Letter Agreement
does not constitute an admission by the Company that any action it took with
respect to you was wrongful, unlawful or in violation of any local, state or
federal act, statute, or constitution, or susceptible of inflicting any damages
or injury on you, and the Company specifically denies any such wrongdoing or
violation. This Letter Agreement is entered into solely to resolve all matters
related to or arising out of your consulting arrangement with and the cessation
thereof from the Company, and its execution and implementation may not be used
as evidence, and shall not be admissible in a subsequent proceeding of any kind,
except one alleging a breach of this Letter Agreement.
You agree that you will not at any time publish or communicate to any person or
entity any Disparaging remarks (as defined herein), comments or statements
concerning the Company Released Parties.
The Company agrees not to publish or communicate to any person or entity any
Disparaging remarks, comments or statements concerning you. For purposes of this
Letter Agreement “Disparaging” remarks, comments, or statements are those that
impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect or the operation of business of the
individual or entity being disparaged but shall not include any truthful
statements made to any regulator or judicial authority pursuant to a regulatory
or judicial requirement. This restriction is subject to and limited by your
Retained Rights in Paragraph 4.




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 7

10.    Reformation and Severability. It is the intent of the parties that the
provisions of this Letter Agreement be enforced to the fullest extent permitted
by law. If any provision of this Letter Agreement shall be declared by a court
of competent jurisdiction to be invalid, illegal or unenforceable as written,
the parties agree that the court shall modify and reform such provision to
permit enforcement to the greatest extent permitted by law. In addition, if any
provision of this Letter Agreement shall be declared invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Letter Agreement shall in no way be affected or impaired
thereby.
11.    Cooperation in Government Proceedings and Other Litigation. You agree
that you will cooperate with any reasonable request of the Company to
participate in the preparation for, response to, prosecution and/or defense of
any pending, actual or threatened governmental proceeding or other private or
governmental proceeding involving the Company and/or its affiliates and
subsidiaries, including, without limitation, litigation, arbitrations,
investigations and administrative charges. The Company will reimburse you for
all of your reasonable out-of-pocket expenses, including legal fees of an
attorney of your choosing, incurred as a result of such cooperation. In the
event you receive a request, demand or inquiry, whether orally, in writing,
electronically or otherwise, for information relating to any such proceeding or
litigation, you must notify immediately the Company’s Chief Executive Officer by
telephone and email.
12.    Reliance on Representations and Promises. The parties hereto each
acknowledge and agree that they have each made certain material representations
and promises in this Letter Agreement on which the other party has relied to
both enter into this Letter Agreement and pay or receive (as applicable) the
consideration set forth in Paragraph 2 of this Letter Agreement. The parties
hereto each acknowledge and agree that, in the event that the other party does
not fully abide by all such representations and promises, then such aggrieved
party, its affiliates, and/or any of the Company Released Parties or you may
seek: (i) injunctive and equitable relief to enforce such promises as set forth
in this Letter Agreement; (ii) monetary relief for any and all harm that such
party, its affiliates and/or the Company Released Parties (all of whom are
either parties or intended third party beneficiaries of this Letter Agreement)
or you may suffer due to your or the Company’s, as applicable, breach of the
obligations under this Letter Agreement; and (iii) all other equitable and legal
relief that may be available under the law.
13.    Miscellaneous.
(a)    You acknowledge that you are not otherwise entitled to receive the
consideration provided for herein from the Company as set forth in Paragraph 2
of this Letter Agreement.
(b)    You further represent and warrant that, except as set forth herein, no
promises or inducements for this Letter Agreement have been made, and you are
entering into this Letter




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 8

Agreement without reliance upon any statement or representation by any of the
Company Released Parties or any other person. You understand that as a result of
entering into this Letter Agreement you will not have the right to assert and
will have waived any Claims that the Company unlawfully terminated your
consulting arrangement or violated any rights in connection with your consulting
arrangement, the Employment Agreement or the Change of Control Agreement.
(c)    The Company hereby advises you to consult with an attorney prior to
signing this Letter Agreement.
14.    Effective Date. This Letter Agreement will be effective as of the
Separation Date.
15.    Acknowledgment/Total Consideration. You acknowledge and agree that,
effective on the Separation Date, you shall not be eligible for any fees,
payment wages, and/or compensation from the Company or Company-paid benefits
(including but not limited to pursuant to the Employment Agreement or the Change
of Control Agreement), except as expressly set forth in this Letter Agreement
and that this Letter Agreement sets forth the total consideration to be paid to
you by the Company and is in lieu of any and all payment for services and/or
other consideration of any kind which at any time has been the subject of any
prior discussion, representations, inducements or promises, oral or written,
direct or indirect, contingent or otherwise. You also acknowledge and agree that
you have been paid for all services provided by you to the Company and have
received all other fees, payment wages, and/or compensation and/or benefits of
any kind owed to you, including but not limited to pursuant to the Employment
Agreement and the Change of Control Agreement, except for any payments owed to
you pursuant to Paragraph 1, which shall be paid to you in accordance with this
Letter Agreement.
16.    Entire Agreement. This Letter Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements, understandings, discussion, representations,
inducements or promises, oral or written, direct or indirect, contingent or
otherwise between the parties arising out of or relating to the cessation of
your consulting arrangement with the Company and the termination of the
Employment Agreement and the Change of Control Agreement, except for your
continuing obligations set forth in Paragraph 5. This Letter Agreement may only
be modified or amended by written agreement executed by the parties.
17.    Choice of Law and Venue. This Letter Agreement shall be governed by the
laws of the State of New Jersey, without giving effect to the principles of
conflicts of law. Any action to enforce this Letter Agreement shall be brought
solely in the state or federal courts located in New Jersey.
18.    Representations. You agree and represent that:




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 9

(a)    You have read carefully the terms of this Letter Agreement, including the
General Release;
(b)    You have had an opportunity to and have been encouraged to review this
Letter Agreement, including the General Release, with an attorney;
(c)    You understand the meaning and effect of the terms of this Letter
Agreement, including the General Release;
(d)    You were given an adequate amount of time to determine whether you wished
to sign this Letter Agreement, including the General Release;
(e)    Your decision to sign this Letter Agreement is of your own free and
voluntary act without compulsion of any kind;
(f)    No promise or inducement not expressed in this Letter Agreement has been
made to you;
(g)    You understand that you are waiving your Claims as set forth in Paragraph
3 above (subject to the limitations in Paragraph 4 above); and
(h)    You have adequate information to make a knowing and voluntary waiver of
any and all Claims as set forth in Paragraph 3 above.
(i)    Other than the Employment Agreement and the Change of Control Agreement,
neither you nor any of your affiliates (including any member of your immediate
family) is a party to any contracts, agreements, instruments, commitments or
other arrangements, whether written or oral, with the Company prior to the
Separation Date.
19.    Headings. The headings in this Letter Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
20.    Counterparts. This Letter Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.
21.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns.
[Signatures follow on next page]




--------------------------------------------------------------------------------

Ira Berman
September 5, 2014
Page 10



Please sign where indicated below and return this Letter Agreement to the
Company as set forth above.
Sincerely,
CCA INDUSTRIES, INC.
By:
/s/ Stephen A. Heit
Name:
Stephen A. Heit
Title:
Chief Financial Officer







Agreed to and accepted by:
/s/ Ira Berman
Ira Berman
Date:
September 5, 2014





